Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 1 of 30




                EXHIBIT A
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 2 of 30



                                1   BUCHALTER
                                    A Professional Corporation
                                2   GLENN P. ZWANG (SBN: 112295)
                                    JEFFREY M. JUDD (SBN: 136358)
                                3   PETER BALES (SBN: 251345)
                                    55 Second Street, Suite 1700
                                4   San Francisco CA 94105-3493
                                    Telephone: 415.227-0900
                                5   Fax: 415.227.0770
                                    Email: gzwang@buchalter.com
                                6           jjudd@buchalter.com
                                            pbales@buchalter.com
                                7

                                8   Attorneys for Plaintiff
                                    THE VINEYARD HOUSE, LLC
                                9

                           10                                    UNITED STATES DISTRICT COURT

                           11                          NORTHERN DISTRICT OF CALIFORNIA - OAKLAND

                           12       THE VINEYARD HOUSE, LLC,                       Case No. 4:19-cv-1424-YGR
                           13                       Plaintiff,                     EXPERT REPORT OF DOUG FROST
                           14               vs.
                           15       CONSTELLATION BRANDS U.S.                      Judge:   Hon. Yvonne Gonzalez Rogers
                                    OPERATIONS, INC.,
                           16
                                                    Defendant.
                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                               1
       SAN FR ANCISCO

                                                                   EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 3 of 30



                                1                                                  TABLE OF CONTENTS

                                2
                                    I.      EXECUTIVE SUMMARY OF PROFFERED OPINIONS ........................... 4
                                3
                                            A.      Opinion #1............................................................................................. 4
                                4
                                            B.      Opinion #2............................................................................................. 4
                                5
                                            C.      Opinion #3............................................................................................. 5
                                6
                                            D.      Opinion #4............................................................................................. 5
                                7
                                            E.      Opinion #5............................................................................................. 5
                                8
                                            F.      Opinion #6............................................................................................. 5
                                9
                                            G.      Opinion #7............................................................................................. 6
                          10
                                    II.     STATEMENT OF ALL OPINIONS EXPRESSED AND THE BASIS
                          11                AND REASONS FOR THEM ........................................................................ 6
                          12                A.      Wine Professionals’ Awareness of To Kalon Vineyard ....................... 6
                          13                B.      .The Value of the To Kalon Designation to Wine and Grape Prices .... 9
                          14                C.      Consumer Expectations for Wines Designated “To Kalon”............... 12
                          15                D.      Ability to Designate To Kalon Origin is Highly Limited ................... 12
                          16                E.      To Kalon is Primarily a Designation of Place Rather Than Brand .... 12
                          17 III.           EXHIBITS TO BE USED TO SUPPORT MY OPINIONS ........................ 13
                          18                        Figure 1. .............................................................................................. 13
                          19                        Figure 2. .............................................................................................. 14
                          20                        Figure 3. .............................................................................................. 15
                          21                        Figure 4. .............................................................................................. 16
                          22                        Figure 5 ............................................................................................... 17
                          23                        Figure 6 ............................................................................................... 18
                          24                        Figure 7 ............................................................................................... 19
                          25                        Figure 8 ............................................................................................... 20
                          26                        Figure 9 ............................................................................................... 21
                          27                        Figure 10 ............................................................................................. 22
                          28 IV.            QUALIFICATIONS AND PUBLICATIONS .............................................. 23
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                    2
       SAN FR ANCISCO

                                                                         EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 4 of 30



                                1 V.        CASES IN WHICH I HAVE TESTIFIED AS AN EXPERT AT TRIAL
                                            AND BY DEPOSITION ............................................................................... 24
                                2
                                    VI.     STATEMENT OF COMPENSATION......................................................... 25
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                         3
       SAN FR ANCISCO

                                                                      EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 5 of 30



                                1           The undersigned, Doug Frost, respectfully submits this expert report on behalf of plaintiff

                                2 The Vineyard House, LLC (“TVH”) in the above-captioned litigation.
                                3           1.      I was retained by Buchalter, APC, counsel for The Vineyard House in this action,

                                4 to provide an opinion on (a) the current significance of the phrase, “To Kalon,” in the wine
                                5 industry and (b) how the wine community (i.e., consumers of wine, grape growers, wine makers,
                                6 winery owners and employees, wine merchants, wine writers, wine reporters, and others whose
                                7 work is related to wine industry) perceives the name “To Kalon.” I understand there is a dispute
                                8 in this case as to the specific geographic boundaries of To Kalon: I have not been asked to render
                                9 an opinion on the geographic boundaries of To Kalon and I have not formulated one.
                          10                2.      I have based my analysis and conclusions stated in this report on the information

                          11 available to me as of the date this report was prepared. I have been informed that discovery in this
                          12 lawsuit is not yet concluded, and that additional information, including deposition testimony from
                          13 knowledgeable witnesses, is likely to be adduced and developed, which information may relate
                          14 directly to the opinions and the basis for the opinions I express within this report. I therefore
                          15 reserve the right to update my analysis and refine my opinions as such additional information
                          16 becomes available.
                          17 I.             EXECUTIVE SUMMARY OF PROFFERED OPINIONS
                          18                A.      Opinion #1

                          19                3.      To Kalon is generally understood within the wine industry (i.e., grape growers,

                          20 wine makers, winery owners and employees, wine sellers, wine writers, and wine reporters,
                          21 among others whose work is related to wine) as being a specific geographic location in the
                          22 Oakville AVA, with a long history of grape cultivation and winemaking dating back to the
                          23 beginnings of the wine industry in Napa Valley in the mid-1800s.
                          24                B.      Opinion #2

                          25                4.      For over 30 years that I am aware of, To Kalon has been an area within Napa

                          26 Valley that generates significant discussion in the wine industry and among consumers of high-
                          27 end wines. While Napa Valley is widely understood to produce some of the best grapes and wines
                          28 in California and the U.S., it is generally accepted that To Kalon produces some of the best grapes
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                4
       SAN FR ANCISCO

                                                                    EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 6 of 30



                                1 and wines within Napa Valley itself.
                                2           C.      Opinion #3

                                3           5.      The ability to produce wines designated as from To Kalon is valuable to a winery

                                4 or wine maker. The wine market has tens of thousands of labels, and it is hard to attract a
                                5 consumer’s attention, particularly consumers of high-end wines (frequently referred to as “ultra-
                                6 premium” and “luxury-premium” wines), which range in price from $100 to well over $500 per
                                7 bottle. Consumers of such wines are generally sophisticated purchasers who place great emphasis
                                8 on the location, lineage, and history of the source of grapes used in wines offered as ultra-
                                9 premium and luxury-premium wines. Few names of California wines are immediately recognized
                          10 within this price-point segment: “To Kalon” is one.
                          11                D.      Opinion #4

                          12                6. For over 30 years that I am aware of, the “To Kalon” designation has been associated

                          13 with ultra-premium and luxury-premium wines. I am not aware of any economy-priced wines that
                          14 are designated as “To Kalon,” nor am I aware of any wines designated as “To Kalon” being
                          15 offered for sale at significantly discounted prices. Consumers expect a higher quality wine from a
                          16 grower or wine maker that uses the To Kalon designation. As a result, wines designated as “To
                          17 Kalon” are frequently marketed at a higher price point than other similar wines that originate
                          18 from within the Napa Valley.
                          19                E.      Opinion #5

                          20                7. Under applicable rules of the Alcohol and Tobacco Tax and Trade Bureau (“TTB”), a

                          21 winery claiming a specific vineyard designation of origin is required to use no less than 95% of
                          22 wine derived from grapes within that claimed originating area. Thus, the ability to claim To
                          23 Kalon as a designation of origin is an extremely scarce commodity. Only wineries that grow or
                          24 procure grapes from within the To Kalon area can claim a To Kalon origin.
                          25                F.      Opinion #6

                          26                8. Currently, I am aware of at least 17 wineries or wine makers that market wines as

                          27 originating from To Kalon. All of them—including the Robert Mondavi Winery—use To Kalon
                          28 as a designation of origin rather than a winery brand name.
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                               5
       SAN FR ANCISCO

                                                                   EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 7 of 30



                                1           G.         Opinion #7

                                2           9.         I am aware that, on or about May 29, 2019, Constellation announced a new brand,

                                3 the “To Kalon Vineyard Co.” I am not aware of any other winery or wine maker that uses To
                                4 Kalon as a winery brand name.
                                5 II.       STATEMENT OF ALL OPINIONS EXPRESSED AND THE BASIS AND
                                            REASONS FOR THEM
                                6
                                            A.         Wine Professionals’ Awareness of To Kalon Vineyard
                                7
                                            10.        To Kalon is generally understood within the wine industry (i.e., grape growers,
                                8
                                    wine makers, winery owners and employees, wine sellers, wine writers, and wine reporters,
                                9
                                    among others whose work is related to wine) as being a specific geographic location in the
                          10
                                    Oakville AVA, with a long history of grape cultivation and winemaking dating back to the
                          11
                                    beginnings of the wine industry in Napa Valley in the mid-1800s. The association between “To
                          12
                                    Kalon” and a specific area in the Napa Valley is so well-established within the wine trade that
                          13
                                    trade publications for wine industry insiders frequently make reference to To Kalon without
                          14
                                    further explanation. Examples of this include:
                          15
                          16                x       Thach, Liz. Call of the Vine: Exploring Ten Famous Vineyards of Napa and Sonoma.

                          17                        (Miranda Press 2014):

                          18
                                                    x Quoting Matt Ashby, Director of Vineyard Operations for Robert Mondavi Winery,
                          19
                                                     at p. __: “the Monastary Block (within To-Kalon) . . . produces some of our most
                          20
                                                     intense Cabernet Sauvignon. . . . [B]ecause To-Kalon is in such a perfect location,
                          21
                                                     we found that most years we don't need to irrigate the vines till mid-July. . . . If I had
                          22
                                                     to sum up To-Kalon in one word, it would have to be beautiful. It is so unique and
                          23
                                                     amazing.”
                          24
                          25                        x Quoting Winemaker Genevieve Janssens, at p. __: “To me, To-Kalon is the

                          26                         superstar of Napa Valley. It is a First Growth vineyard.”

                          27
                                            x       Robert Mondavi with Paul Chutkow, Harvest of Joy (Harcourt Brace & Co. 1998), at
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                          6
       SAN FR ANCISCO

                                                                        EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 8 of 30



                                1                   p. 63: “Walking through To Kalon, admiring its contours and vines, smelling the

                                2                   richness of its soil, I knew this was a very special place. . . . As I walked, I felt a

                                3                   powerful, almost inexpressible connection to this land. And some root intuition inside

                                4                   me seemed to say, ‘Yes, this is the place.’”

                                5
                                            x       Thomas Pinney, A History of Wine in America (Univ. of Cal. Press 1989), at p. __: “H.
                                6
                                                    W. Crabb, the owner of the celebrated To Kalon Vineyard in Napa County. . . .”
                                7
                                8           x       Charles L. Sullivan, Napa Wine, A History (Wine Appreciation Guild, Ltd. 1994), at

                                9                   p. 43: H.W. Crabb’s “Hermosa Vineyard grew slowly, reaching seventy acres in 1873.

                          10                        . . . These small beginnings give no indication of the vast stature of Crabb’s

                          11                        establishment in the 1880s, which he then called To Kalon, Greek for “most

                          12                        beautiful.”

                          13
                                            x       Id., at p. 155: “As we approach Oakville the widespread winery buildings of To Kalon
                          14
                                                    come into view. Founder H.W. Crabb died in 1899, the estate passing into the hands of
                          15
                                                    the E.S. Churchill family, where it remained until 1943. In the years before
                          16
                                                    Prohibition, under managers Hans Hansen and Lafayette Stice, To Kalon maintained
                          17
                                                    its reputation. . . . Today the To Kalon vineyards, owned by Robert Mondavi and
                          18
                                                    others, produce grapes that have developed a solid reputation.”
                          19
                          20                x       Id., at p. 239: “. . . 1943 brought three historic transactions. In Oakville Martin

                          21                        Stelling, Jr. purchased a large part of the historic To Kalon vineyard and set about

                          22                        creating one of the largest premium varietal properties in the world. . . . No one in

                          23                        Napa Valley in these years understood better than [Stelling] the great change taking

                          24                        place there in terms of premium varietals [and] his six-hundred-acre vineyard went on

                          25                        to become a core plantation that helped supply that movement.”

                          26
                                            x       Charles L. Sullivan, A Companion to California Wine (Univ. of California Press
                          27
                                                    1998), at p. 79: “The To Kalon vineyard is owned by several growers, among them
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                            7
       SAN FR ANCISCO

                                                                         EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 9 of 30



                                1                   Robert Mondavi. Its grape crops have as great a reputation today as they did a century

                                2                   ago.”

                                3
                                            x       Id., at p. 242-243: “Viticulture was not a serious matter in th[e Oakville] part of the
                                4
                                                    valley until the 1870s when H.W. Crabb built up his great To Kalon estate. . . . Martin
                                5
                                                    Stelling bought land and began replanting To Kalon in the late 1940s. . . . When
                                6
                                                    Robert Mondavi established his winery there in 1966, the rush to excellence became a
                                7
                                                    flood, mostly of Cabernet Sauvignon and Sauvignon blanc.”
                                8
                                            11.        For over 30 years that I am aware of, To Kalon has been an area within Napa
                                9
                                    Valley that generates significant discussion in the wine industry and among consumers of high-
                          10
                                    end wines. While Napa Valley is widely understood to produce some of the best grapes and wines
                          11
                                    in California and the U.S., it is generally accepted that To Kalon produces some of the best grapes
                          12
                                    and wines within Napa Valley itself. There is a substantial amount of reportage and commentary
                          13
                                    about To Kalon on websites and in publications directed to wine industry insiders and consumers.
                          14
                                            12.        The initial point – that To Kalon generates significant discussion – is demonstrated
                          15
                                    by using “To Kalon” as an internet search term and comparing the number of hits with the
                          16
                                    number of hits obtained by using search terms of other well-known areas and vineyards within
                          17
                                    Napa Valley. For example, when I used “To Kalon” as a search term on Google, I obtained
                          18
                                    “about 8,060,000 results.” See Figure 1 In contrast, however, when I searched for “Carneros
                          19
                                    AVA” – another area in the Napa Valley well known to wine industry insiders and consumers, I
                          20
                                    obtained only “about 393,00 results.” See Figure 2. Similarly, when I Google-searched “Stags
                          21
                                    Leap AVA,” I obtained “about 219,000 results.” See Figure 3.
                          22
                                            13.        The second point – that it is generally accepted that To Kalon produces some of
                          23
                                    the best grapes and wines within Napa Valley itself – is readily discerned by reading how To
                          24
                                    Kalon is described in authoritative wine publications. For example, in his 1992 Making Sense of
                          25
                                    California Wine, author Matt Kramer discussed the various factors that distinguished the wines
                          26
                                    produced by the Robert Mondavi Winery (“RMW”). When discussing the consistently fine
                          27
                                    quality of RMW wines, Kramer noted,
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                          8
       SAN FR ANCISCO

                                                                        EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 10 of 30



                                1                   what the winery tends not to point out (although it never denies it,
                                                    either) is how much of Mondavi’s best wine, namely, the Reserve
                                2                   Cabernet Sauvignon, is really less a product of masterly blending
                                                    and more the great opportunity of owning the To-Kalon Vineyard.
                                3                   Without To-Kalon, you could blend until the cows come home and
                                                    never achieve what To-Kalon itself delivers. . . . The significant of
                                4                   To-Kalon is found in the consistency of the Mondavi Reserve
                                                    Cabernets. This is not to say that every vintage is of equal quality,
                                5                   but rather that taken over a span of years, the Reserve Cabernet
                                                    consistently shows the same Oakville/Rutherfore characteristics of
                                6                   both flavor and structure.

                                7 M. Kramer, Making Sense of California Wine, at 131 In my experience, opinions about wine
                                8 quality are subjective, and as a consequence there are relatively few generalizations that are
                                9 accepted as true. That wines made from grapes grown at To Kalon are consistently among the
                          10 finest produced in any given year is a statement that virtually everyone agrees with. See, also,
                          11 paragraph 10, above.
                          12                 B.     The Value of the To Kalon Designation to Wine and Grape Prices

                          13                 14.    The ability to produce wines designated as from To Kalon is valuable to a winery

                          14 or wine maker. The wine market has tens of thousands of labels, and it is hard to attract a
                          15 consumer’s attention, particularly consumers of high-end wines (frequently referred to as “ultra-
                          16 premium” and “luxury-premium” wines), which range in price from $100 to well over $500 per
                          17 bottle. Consumers of such wines are generally sophisticated purchasers who place great emphasis
                          18 on the location, lineage, and history of the source of grapes used in wines offered as ultra-
                          19 premium and luxury-premium wines. Few names of California wines are immediately recognized
                          20 within this price-point segment: “To Kalon” is one.
                          21                 15.    To illustrate the value that To Kalon-designated wines have, I have obtained retail

                          22 prices for wines from “Winesearcher,” a web site that I use in connection with my wine
                          23 consulting projects to determine current and historical prices for wines. Winesearcher allows one
                          24 to specify a wine or type of wine with different degrees of granularity for a specific date or time
                          25 period. I have compared the prices of specific wines with the “To Kalon” vineyard designation
                          26 and compared them to wines of the same varietals sold over the same period of time whose labels
                                                                  1
                          27 designate origin in the Oakville AVA, as follows:
                          28        1
                                        The Alcohol and Tobacco Tax and Trade Bureau, U.S. Department of the Treasury, explains
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                      9
       SAN FR ANCISCO

                                                                    EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 11 of 30



                                1       x   Figure 4 shows the worldwide average retail price of a 750ml bottle of Cabernet
                                            Sauvignon from the Oakville AVA between December 2014 and November 2019, and
                                2           compares that price with the price of the B Cellars To Kalon Vineyard Cabernet
                                            Sauvignon sold during the same period of time. As Figure 4 shows, the average price of a
                                3           bottle of Oakville AVA Cabernet Sauvignon hovered between slightly below $100 to
                                            approximately $125. During the same period, the price of a bottle of the B Cellars To
                                4           Kalon Vineyard ranged between a low of approximately $175 to a high of approximately
                                            $240 per bottle.
                                5
                                        x   Figure 5 shows the worldwide average retail price of a 750ml bottle of Cabernet
                                6           Sauvignon from the St. Helena AVA between December 2014 and November 2019, and
                                            compares that price with the price of the Chateau Boswell Beckstoffer Vineyard
                                7           Beckstoffer To Kalon Dr. Crane Cabernet Sauvignon sold during the same period of time.
                                            As Figure 5 shows, the average price of a bottle of St. Helena AVA Cabernet Sauvignon
                                8           ranged between a low of slightly over $100 to a high of approximately $160. During the
                                            same period, the price of a bottle of the Chateau Boswell Beckstoffer Vineyard
                                9           Beckstoffer To Kalon Dr. Crane Cabernet Sauvignon ranged between a low of
                                            approximately $100 to a high of over $300 per bottle.
                          10
                                        x   Figure 6 shows the worldwide average retail price of a 750ml bottle of Cabernet
                          11                Sauvignon from the Oakville AVA between December 2014 and November 2019, and
                                            compares that price with the price of the Amici Cellars Beckstoffer To Kalon Vineyard
                          12                Cabernet Sauvignon sold during the same period of time. As Figure 6 shows, the average
                                            price of a bottle of Oakville AVA Cabernet Sauvignon hovered between a low of slightly
                          13                below $100 to approximately $125. Since it was first offered for sale in 2018, the price of
                                            a bottle of the Amici Cellars Beckstoffer To Kalon Vineyard Cabernet Sauvignon has
                          14                hovered around $350 per bottle.

                          15            x   Figure 7 shows the worldwide average retail price of a 750ml bottle of Cabernet
                                            Sauvignon from the Napa Valley AVA between December 2014 and November 2019, and
                          16                compares that price with the price of the Karl Lawrence Cellars Beckstoffer To Kalon
                                            Vineyard Cabernet Sauvignon sold during the same period of time. As Figure 7 shows, the
                          17                average price of a bottle of Napa Valley AVA Cabernet Sauvignon hovered between a
                                            low of approximately $65 to approximately $90. During the same period, the price of a
                          18                bottle of the Karl Lawrence Cellars Beckstoffer To Kalon Vineyard Cabernet Sauvignon
                                            ranged between a low of approximately $125 to a high of approximately $175 per bottle.
                          19
                                        x   Figure 8 shows the worldwide average retail price of a 750ml bottle of Cabernet
                          20                Sauvignon from the Oakville AVA between December 2014 and November 2019, and
                                            compares that price with the price of the MX Wines Beckstoffer To Kalon Vineyard
                          21                Cabernet Sauvignon sold during the same period of time. As Figure 8 shows, the average
                                            price of a bottle of Oakville AVA Cabernet Sauvignon hovered between slightly below
                          22                $100 to approximately $125. During the same period, the price of a bottle of the MX
                                            Wines Beckstoffer To Kalon Vineyard ranged between a low of approximately $100 to a
                          23                high of approximately $225 per bottle.

                          24            x   Figure 9 shows the worldwide average retail price of a 750ml bottle of Rare Red Blend
                                            from the Oakville AVA between December 2014 and November 2019, and compares that
                          25                price with the price of the Robert Mondavi Winery “Premiere Napa Velley” Monastery

                          26 AVA as follows: “An American Viticultural Area, or AVA, is a specific type of appellation of
                                    origin used on wine labels. An AVA is a delimited grape-growing region with specific geographic
                          27 or climatic features that distinguish it from the surrounding regions and affect how grapes are
                                    grown. Using an AVA designation on a wine label allows vintners to describe more accurately
                          28 the origin of their wines to consumers and helps consumers identify wines they may purchase.”
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                            10
       SAN FR ANCISCO

                                                                    EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 12 of 30



                                1           Block To Kalon Vineyard Red Wine sold since its release in 2017. As Figure 9 shows, the
                                            average price of a bottle of Oakville AVA Rare Red Blend ranged between approximately
                                2           $20 to a high of approximately $225. During the same period, the price of a bottle of the
                                            Robert Mondavi Winery “Premiere Napa Velley” Monastery Block To Kalon Vineyard
                                3           Red Wine ranged between a low of approximately $220 to a high of approximately $425
                                            per bottle.
                                4
                                        x   Figure 10 shows the worldwide average retail price of a 750ml bottle of Cabernet
                                5           Sauvignon from the Napa Valley AVA between December 2014 and November 2019, and
                                            compares that price with the price of the TOR Wines Beckstoffer To Kalon Clone 6
                                6           Cabernet Sauvignon sold during the same period of time. As Figure 10 shows, the average
                                            price of a bottle of Napa Valley AVA Cabernet Sauvignon hovered between a low of
                                7           approximately $65 to approximately $90. During the same period of time, the price of a
                                            bottle of the TOR Wines Beckstoffer To Kalon Clone 6 Cabernet Sauvignon has ranged
                                8           between a low of approximately $150 to a high of approximately $180 per bottle.

                                9 As the above examples illustrate, wines with the To Kalon designation are priced at a substantial
                          10 premium as compared to the prices charged for similar wines without the To Kalon designation.
                          11                16.     I am informed that grapes designated “To Kalon” command a huge price premium

                          12 over other similar fruit. Andy Beckstoffer is known for growing premier Napa Valley grapes. It is
                          13 reported that in 2014, Beckstoffer refused to renew the longstanding contracts to supply To
                          14 Kalon-designated grapes to his customers, which include some of the Napa Valley wineries best
                          15 known for producing superlative wines, such as Schrader, Paul Hobbs, Tor, Kenward Family
                          16 Wines, Realm Cellars, Provenance, Alpha Omega, and Morlet Family Vineyards. Beckstoffer
                          17 reportedly raised his prices in 2014 as follows: either $18,000 per ton or 175 times the bottle price
                          18 per ton, whichever was higher, with a minimum of $45,000 per acre to protect against aggressive
                                             2
                          19 yield reduction. Thus, a producer that sells a bottle of Beckstoffer To Kalon Cabernet Sauvignon
                          20 that sells for $150 would pay $25,250 per ton of grapes, while bottles of Beckstoffer To Kalon
                          21 Cabernet that sell for $300 would pay more than $50,000 per ton. See A. Yarrow, “At what price,
                          22 To Kalon?” (April 17, 2015) (found at https://www.jancisrobinson.com/articles/at-what-price-to-
                          23 kalon). It is my understanding that Beckstoffer To Kalon grapes command some of the highest –
                                                                                          3
                          24 if not the highest – prices for grapes grown in Napa Valley.
                          25        2
                                     In order to increase the intensity of flavor and concentration of elements that affect wine quality,
                                    many growers “drop fruit,” that is, immature fruit is cut away from the vines and discarded. The
                          26        belief is that the more concentrated fruit will produce wines with greater complexity.
                          27        3
                                     I am advised that the deposition of Andy Beckstoffer will be taken some time after this report
                                    was prepared, and I intend to supplement and perhaps revise, the above discussion based on
                          28        Beckstoffer’s testimony about grape prices.
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                    11
       SAN FR ANCISCO

                                                                    EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 13 of 30



                                1            C.      Consumer Expectations for Wines Designated “To Kalon”

                                2            17.     For over 30 years that I am aware of, the “To Kalon” designation has been

                                3 associated with ultra-premium and luxury-premium wines. I am not aware of any economy-priced
                                4 wines that are designated as “To Kalon,” nor am I aware of any wines designated as “To Kalon”
                                5 being offered for sale at significantly discounted prices. Consumers expect a higher quality wine
                                6 from a grower or wine maker that uses the To Kalon designation. As a result, wines designated as
                                7 “To Kalon” are frequently marketed at a higher price point than other similar wines that originate
                                8 from within the Napa Valley. See Paragraph 15, and associated Figures 4 through 11, inclusive.
                                9            D.      Ability to Designate To Kalon Origin is Highly Limited

                          10                 18.     Under applicable rules from the Alcohol and Tobacco Tax and Trade Bureau

                          11 (“TTB”), a winery claiming a specific designation of origin is required to use no less than 95% of
                          12 wine derived from grapes within that claimed originating area. Thus, the ability to claim a
                          13 designation of origin of To Kalon is a highly limited commodity. Only wineries that grow or
                          14 procure grapes from within To Kalon can claim a To Kalon origin. At present, the acreage of
                          15 vineyards able to use the designate grapes as To Kalon, is reported to be less than 1,000 acres.4
                          16 By comparison, the total vineyard acreage in Napa Valley is reported to be approximately 45,000
                          17 planted acres.5 Thus, a small percentage of the grapes grown in Napa Valley in any given year
                          18 can be designated as “To Kalon.”
                          19                 E.      To Kalon is Primarily a Designation of Place Rather Than Brand

                          20                 19.     Currently, I am aware of at least 17 wineries or wine makers that market wines as

                          21 originating from To Kalon. All of them—including the Robert Mondavi Winery—use To Kalon
                          22 as a designation of origin rather than a winery brand name.
                          23 20.                     I am aware that, on or about May 29, 2019, Constellation announced a new brand,

                          24 the “To Kalon Vineyard Co.” I am not aware of any other winery or wine maker that uses To
                          25 Kalon as a winery brand name.
                          26
                                    4
                                        Source
                          27
                                    5
                                        Wine Institute
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                     12
       SAN FR ANCISCO

                                                                     EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 14 of 30



                                1 III.      EXHIBITS TO BE USED TO SUPPORT MY OPINIONS

                                2                                     Figure 1.

                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         13
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 15 of 30



                                1                                     Figure 2.

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         14
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 16 of 30



                                1                                     Figure 3.

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         15
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 17 of 30



                                1                                     Figure 4.

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         16
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 18 of 30



                                1                                      Figure 5

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         17
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 19 of 30



                                1                                      Figure 6

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         18
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 20 of 30



                                1                                      Figure 7

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         19
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 21 of 30



                                1                                      Figure 8

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         20
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 22 of 30



                                1                                      Figure 9

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         21
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 23 of 30



                                1                                     Figure 10

                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         22
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 24 of 30



                                1 IV.       QUALIFICATIONS AND PUBLICATIONS

                                2           21.     Exhibit A, attached hereto and by this reference incorporated herein, contains my

                                3 resume (current as of December 16, 2019).
                                4           22.     I am one of only four persons in the world to hold the designation of both Master

                                5 Sommelier and Master of Wine. A Master Sommelier must demonstrate the ability to blind taste
                                6 and serve wine, as well as serve spirits, beer, and cigars in a hospitality setting at highest level. A
                                7 Master Sommelier is required to know and understand the significance of anything and
                                8 everything on any wine label in the world. I served on the Board of Directors of the Court of
                                9 Master Sommeliers for 13 years, from 2004 through 2017, and as Vice President of that Board for
                          10 five of those years.
                          11                23.     The Master of Wine program is focused less on the ability to identify and serve

                          12 wine and more upon academic understanding of the entire winemaking industry. The program
                          13 includes wine tasting, but also academic examinations on the theory of winemaking including
                          14 viticulture, vinification, quality control, and the business of wine including the market
                          15 significance of various regions and sub-regions. There are only 53 Masters of Wine in the United
                          16 States. I served as the President of the Institute of Masters of Wine of North America for seven
                          17 years, from 2011 through 2018.
                          18                24.     I have also authored numerous books and articles on wine. In 1996, “Uncorking

                          19 Wine” was released. I wrote Uncorking Wine as short primer for people just getting started in
                          20 wine drinking to quickly understand the styles of certain wines they were likely to encounter.
                          21                25.     In 2001, I released “On Wine.” Designed for a wine drinker looking to move

                          22 beyond a basic understanding of wine, the book guides readers in how to predict flavors in wines
                          23 and includes education on the history of wine, winemaking, understanding varietals (with an in-
                          24 depth discussion of the most important ones, such as Sauvignon Blanc, Chardonnay, Merlot,
                          25 Pinot Noir, Riesling, Cabernet Sauvignon, and Syrah, and others), climate, barrels, fortification, a
                          26 survey of the world's wine-producing regions and their wines, understanding labels, and pairing
                          27 wines with food. “On Wine” contains a forward by Robert Mondavi in which he states: “While
                          28 there is an unstoppable trend today towards global entities at the producer, importer, distributor,
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                            23
       SAN FR ANCISCO

                                                                    EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 25 of 30



                                1 and retail levels, there will always be an important role for the winemaker whose focus is on
                                2 quality and a passion for excellence. As a Master of Wine and Master Sommelier, Doug Frost
                                3 shares in this vision. His knowledge and experience are a great asset to the world of wine; I’m
                                4 sure you’ll enjoy and learn a great deal from his terrific book.”
                                5           26.     In 2005, I released “Far from Ordinary: The Spanish Wine Guide.”

                                6 Commissioned by the Spanish trade commission, Far From Ordinary examines the regions, sub-
                                7 regions, and varietals of Spanish wine. The book was published through its third edition and
                                8 remains available through online editions. I am also a contributing author to numerous
                                9 publications, most notably the Oxford Companion to Wine, and the World Atlas of Wine to
                          10 which I have contributed sections regarding various regions including the United States.
                          11                27.     For the past 25 years, my primary work has been as a wine consultant for

                          12 commercial purchasers including numerous restaurants and even large industries like cruise ships
                          13 and airlines. For example, since 2005, I have served as a consultant for United Airlines, selecting
                          14 hundreds of thousands of cases of wine to be served on flights, based on flight geography and
                          15 cabin class. I have also collaborated with Princess Cruises to update and expand their offerings to
                          16 make approximately 140 globally sourced wines available in dining room. I have curated the
                          17 wine lists for nearly 200 restaurants throughout the world. I also serve as a judge at wine
                          18 competitions and a guest speaker on wine events throughout the world.
                          19 V.             CASES IN WHICH I HAVE TESTIFIED AS AN EXPERT AT TRIAL AND BY
                                            DEPOSITION
                          20
                                            28.     I have testified as an expert at trial or by deposition in the following lawsuits: J.J.’s
                          21
                                    Bar and Grill, Inc. dba JJ’s Restaurant, et al. v. Southern Union Company dba Missouri Gas &
                          22
                                    Energy, et al. (Jackson County, Missouri Circuit Court Case No. 1316-CV11288).
                          23
                                    //
                          24
                                    //
                          25
                                    //
                          26
                                    //
                          27
                                    //
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                      24
       SAN FR ANCISCO

                                                                     EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 26 of 30



                                1 VI.       STATEMENT OF COMPENSATION

                                2           29.     My compensation for this matter is $500 per hour for time spent in research,

                                3 analysis, and preparation of this expert report.
                                4           DATED: December 16, 2018                 Prepared by:

                                5
                                                                                     ___________________________________
                                6                                                    DOUG FROST
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                     25
       SAN FR ANCISCO

                                                                    EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 27 of 30



                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13                                   EXHIBIT A
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         26
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 28 of 30



                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         27
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 29 of 30



                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         28
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
                                    Case 4:19-cv-01424-YGR Document 159-2 Filed 08/19/20 Page 30 of 30



                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                         29
       SAN FR ANCISCO

                                                            EXPERT REPORT OF DOUG FROST
                                    BN 38768924v5
